



EXHIBIT 10.2


FIXED $$ DISCOUNTED SHARE BUYBACK (“DSB”) WITH INITIAL DELIVERY

wellsfargologo.jpg [wellsfargologo.jpg]


 
 
Date:
September 15, 2016
 
 
To:
BWX Technologies, Inc.
11525 N. Community House Road
Charlotte, NC 28277
Attention:
Chief Financial Officer
Phone:
980-365-4000
Fax:
980-365-4020
 
 
From:
Wells Fargo Bank, National Association
 
 

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction entered into between Wells Fargo Bank,
National Association (“Wells Fargo”) and BWX Technologies, Inc. (“Counterparty”)
on the Trade Date specified below (the “Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the Agreement specified below.
This Confirmation is subject to, and incorporates, the definitions and
provisions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will prevail.
1.
This Confirmation evidences a complete and binding agreement between Wells Fargo
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Wells Fargo and Counterparty had executed an agreement in such form (but
without any Schedule except for the election of (i) the law (and not the law of
conflicts) of the State of New York as the governing law and (ii) United States
dollars as the Termination Currency) on the Trade Date. In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement. This Transaction is a Share Forward Transaction within the meaning
set forth in the Equity Definitions.



2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms:
 
Trade Date:
September 15, 2016
Seller:
Wells Fargo
Buyer:
Counterparty
Shares:
The common stock of Counterparty (the “Issuer”), par value USD 0.01 per share
(NYSE ticker symbol: “BWXT”)
Variable Obligation:
Applicable
VWAP Price:
For any Averaging Date, the 10b-18 volume-weighted average price per Share at
which the Shares trade for the regular trading session (including any extensions
thereof) of the Exchange on such Averaging Date (without regard to pre-open or
after hours trading outside of such regular trading session), as reported by
Bloomberg at 4:15 p.m. New York City time (or 15 minutes following the end of
any extension of the regular trading session) on such Averaging Date, on
Bloomberg Page “BWXT <Equity> AQR_SEC” (or any successor thereto). If such price
is not reported on such Averaging Date for any reason or is, in the Calculation
Agent’s good faith and commercially reasonable discretion, erroneous, such VWAP
Price shall be determined by the Calculation Agent in good faith and in a
commercially reasonable manner.
Exchange:
New York Stock Exchange
Related Exchange(s):
All Exchanges






--------------------------------------------------------------------------------





Prepayment:
Applicable
Prepayment Date:
As specified in Appendix A.
Prepayment Amount:
As specified in Appendix A.
Initial Shares:
As specified in Appendix A.
Initial Share Delivery Date:
The Prepayment Date. On the Initial Share Delivery Date, Wells Fargo shall
deliver a number of Shares equal to the Initial Shares to Counterparty in
accordance with Section 9.4 of the Equity Definitions, with the Initial Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
Valuation Terms:
 
Valuation Date:
As specified in Appendix A.
Averaging:
Applicable
Averaging Dates:
As specified in Appendix A.
Averaging Period:
All Averaging Dates.
Averaging Period Start Date:
As specified in Appendix A.
Settlement Price:
For the Valuation Date, the arithmetic average of the VWAP Price on each
Averaging Date for such Valuation Date minus the Settlement Price Adjustment.
Settlement Price Adjustment:
As specified in Appendix A.
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” with
“at any time on any Scheduled Trading Day during the Averaging Period” in the
third line thereof.
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if any
Averaging Date in the Averaging Period is a Disrupted Day, the Calculation Agent
shall have the option in its commercially reasonable discretion either (i) to
elect to extend the Averaging Period by a number of Scheduled Trading Days equal
to the number of Disrupted Days during the Averaging Period and/or (ii)
determine that such Averaging Date is a Disrupted Day only in part, in which
case the Calculation Agent shall (x) determine the VWAP Price for such Disrupted
Day based on trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) determine the Settlement Price based on an
appropriately weighted average instead of the arithmetic average described under
“Settlement Price” below, with such adjustments based on, among other factors,
the duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Any day on which the Exchange is scheduled to
close prior to its normal closing time shall be considered a Disrupted Day in
whole.
Settlement Terms:
 
Settlement Currency:
USD
Settlement Method:
If the Settlement Amount is greater than zero, Physical Settlement shall be
applicable, and on the Settlement Date, Wells Fargo shall deliver to
Counterparty a number of Shares equal to the Settlement Amount.
If the Settlement Amount is less than zero, Cash Settlement shall be applicable,
and Counterparty shall deliver the Cash Settlement Amount to Wells Fargo in
accordance with “Cash Settlement of Payment Shares” below; provided that, in
lieu of payment of the Cash Settlement Amount, Counterparty may elect to
physically settle its obligations hereunder by delivering to Wells Fargo a
notice by no later than the Valuation Date electing to deliver the Payment
Shares on the Settlement Date. The delivery of Shares by Counterparty must be
effected pursuant to Section 12 of this Confirmation.
Settlement Amount:
A number of Shares equal to (a) (i) the Prepayment Amount divided by (ii) the
Settlement Price as determined on the Valuation Date, minus (b) the Initial
Shares, rounded to the nearest whole number of Shares.






--------------------------------------------------------------------------------





Payment Shares:
In the event the Settlement Amount is less than zero, a number of Shares equal
to the absolute value of the Settlement Amount.
Settlement Date:
The date that follows the Valuation Date by one Settlement Cycle.
Cash Settlement of Payment Shares:
If Cash Settlement is applicable, the following procedures shall apply. The
aggregate sum of the used portion of the Initial Cash Settlement Amount and any
Additional Cash Settlement Amount shall be the “Cash Settlement Amount”
hereunder.
On the Valuation Date a balance (the “Settlement Balance”) shall be created with
an initial balance equal to the Payment Shares. On the Settlement Date,
Counterparty shall deliver to Wells Fargo a U.S. dollar amount equal to the
Payment Shares multiplied by a price per Share as reasonably determined by the
Calculation Agent based on the projected acquisition price of such Payment
Shares (such cash amount, the “Initial Cash Settlement Amount”). On the Exchange
Business Day immediately following the delivery of the Initial Cash Settlement
Amount, Wells Fargo shall begin purchasing Shares in a commercially reasonable
manner (all such Shares purchased, “Cash Settlement Shares”). At the end of each
Exchange Business Day on which Wells Fargo purchases Cash Settlement Shares,
Wells Fargo shall reduce (i) the Settlement Balance by the number of Cash
Settlement Shares purchased on such Exchange Business Day and (ii) the Initial
Cash Settlement Amount by the aggregate purchase price (including commissions)
of the Cash Settlement Shares on such Exchange Business Day. If, on any Exchange
Business Day, the Initial Cash Settlement Amount is reduced to or below zero but
the Settlement Balance is above zero, the Counterparty shall (i) deliver to
Wells Fargo or as directed by Wells Fargo on the next Exchange Business Day
after such Exchange Business Day an additional U.S. dollar amount (an
“Additional Cash Settlement Amount”) equal to the Settlement Balance as of such
Exchange Business Day multiplied by a price per Share as reasonably determined
by the Calculation Agent based on the projected acquisition price of the
remaining Payment Shares. This provision shall be applied successively until the
Settlement Balance is reduced to zero. On the Exchange Business Day that the
Settlement Balance is reduced to zero (the “Final Settlement Valuation Date”),
Wells Fargo shall return to Counterparty any unused portion of the Initial Cash
Settlement Amount or the Additional Cash Settlement Amount, as the case may be.
The period during which Wells Fargo purchases Cash Settlement Shares, the
“Settlement Valuation Period.” For the avoidance of doubt, any purchases of Cash
Settlement Shares, or the projected acquisition price thereof, contemplated by
this paragraph shall be made or based upon over a period of time commensurate
with unwinding a commercially reasonable hedge position for the Transaction and
in accordance with the timing, price and volume restrictions contained in
subparagraphs (2), (3), and (4) of paragraph (b) of Rule 10b-18 under the
Exchange Act (“Rule 10b-18”).
Representation and Agreement:
Wells Fargo does not, and shall not, make the agreement or the representations
set forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Wells Fargo to Counterparty under the Transaction.
Share Adjustments:
 
Potential Adjustment Event:
It shall constitute an additional Potential Adjustment Event if a Market
Disruption Event has been deemed to have occurred or if Wells Fargo otherwise
suspends trading in the Shares for all or any portion of a Scheduled Trading Day
within the Averaging Period.
Method of Adjustment:
Calculation Agent Adjustment
Excess Dividend:
For any fiscal quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such fiscal quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value of any and all previous Dividends with ex-dividend dates occurring in
the same fiscal quarter, exceeds the Ordinary Dividend Amount. For the avoidance
of doubt, the Calculation Agent shall not make any adjustment for an Excess
Dividend or for a Dividend that does not exceed the Ordinary Dividend Amount.
Extraordinary Dividend:
The cash dividend or distribution per Share, or a portion thereof, declared by
Counterparty on the Shares that is classified by the board of directors of
Counterparty as an “extraordinary” dividend. For the avoidance of doubt, an
Extraordinary Dividend shall not be deemed to be an Excess Dividend.
Ordinary Dividend Amount:
As specified in Appendix A






--------------------------------------------------------------------------------





Early Ordinary Dividend Payment:
If an ex-dividend date for any Dividend that is not (x) an Excess Dividend, (y)
a dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or (z) an Extraordinary
Dividend, occurs during any fiscal quarter (in whole or in part) during the
Relevant Dividend Period and is prior to the Expected Ex-Dividend Date for the
relevant fiscal quarter (as determined by the Calculation Agent), the
Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
such event.
Expected Ex-Dividend Dates:
As specified in Appendix A
Relevant Dividend Period:
The period from and including the Trade Date to and including the Relevant
Dividend Period End Date.
Relevant Dividend Period End Date:
If the Settlement Amount is negative, the last day of the Settlement Valuation
Period; otherwise, the Valuation Date.






--------------------------------------------------------------------------------





Extraordinary Events:
Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Equity Definitions (except as a result
of (i) an Extraordinary Event that is a Nationalization, Insolvency, a Merger
Event or a Tender Offer, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
if one party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Section 12.2, 12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity Definitions (any such
amount, a “Payment Amount”), then on the date on which any Payment Amount is
due, in lieu of any payment or delivery of such Payment Amount, Counterparty may
elect, by prior written notice to Wells Fargo as provided in the succeeding
paragraph, that the party owing such amount shall deliver to the other party a
number of Shares (or, in the case of a Merger Event, Tender Offer,
Nationalization or Insolvency, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Extraordinary Event (each such unit, an “Alternative
Termination Delivery Unit” and, the securities or property comprising such unit,
“Alternative Termination Property”)) with a value equal to the Payment Amount,
as determined in a commercially reasonable manner by the Calculation Agent (and
the parties agree that, in making such determination of value, the Calculation
Agent may take into account a number of factors, including the market price of
the Shares or Alternative Termination Property as of the Early Termination Date
or the date as of which the Cancellation Amount is determined and, if such
delivery is made by Wells Fargo, the prices at which Wells Fargo purchases
Shares or Alternative Termination Property to fulfil its delivery obligations,
to the extent doing so provides a commercially reasonable result) over a number
of Scheduled Trading Days selected by Calculation Agent in good faith and in its
commercially reasonable discretion based on the number of Scheduled Trading Days
that would be appropriate to unwind a commercially reasonable hedge position;
provided that in determining the composition of any Alternative Termination
Delivery Unit, if the relevant Extraordinary Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
If Counterparty elects for Wells Fargo to settle any Payment Amount owed by
Wells Fargo to it in Shares or Alternative Termination Property, then on the
date such Payment Amount is due, a settlement balance (the “Payment
Amount Settlement Balance”) shall be established with an initial balance equal
to the Payment Amount. On such date, Wells Fargo shall commence purchasing
Shares or Alternative Termination Property over a commercially reasonable period
for delivery to Counterparty and in a commercially reasonable manner to unwind a
commercially reasonable hedge position. At the end of each Scheduled Trading Day
on which Wells Fargo purchases Shares or Alternative Termination Property
pursuant to this paragraph, Wells Fargo shall reduce the Payment Amount
Settlement Balance by the amount paid by Wells Fargo to purchase the Shares or
Alternative Termination Property purchased on such Scheduled Trading Day. Wells
Fargo shall deliver any Shares or Alternative Termination Property purchased on
a Scheduled Trading Day to Counterparty on the third Clearance System Business
Day following the relevant Scheduled Trading Day. Wells Fargo shall continue
purchasing Shares or Alternative Termination Property over a commercially
reasonable period until the Payment Amount Settlement Balance has been reduced
to zero. If delivery of Shares or Alternative Termination Property is to be made
by Wells Fargo pursuant to this paragraph, the period during which Wells Fargo
purchases Shares or Alternative Termination Property to fulfill its delivery
obligations under this paragraph shall be referred to as the “Termination
Purchase Period.”
If Counterparty elects to settle any Payment Amount owed to Wells Fargo in
Shares or Alternative Termination Property it must do so pursuant to Section 12
of this Confirmation and in a manner such that the value received by Wells Fargo
(net of all commercially reasonable fees, expenses or discounts to compensate
for any discount from the public market price of the Shares incurred on the sale
of such Shares in a private placement) is not less than the Payment Amount, as
determined by the Calculation Agent. For the avoidance of doubt, notwithstanding
anything to the contrary in the Definitions or this Confirmation, the Payment
Amount will not reflect the value associated with any Excess Dividend declared
or paid by Counterparty to holders of record of any Shares as of any date
occurring on or after the Trade Date and prior to the date on which the Payment
Amount is received.






--------------------------------------------------------------------------------





Announcement Date:
The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” in the third and the fifth lines thereof with the words “, if completed,
would lead to a”, (iii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”, (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof, (v)
inserting the words “or to explore the possibility of engaging in” after the
words “engage in” in the second line thereof, (vi) inserting the words “or to
explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fourth line thereto, (vii) deleting the parenthetical in the
fifth line thereof and (viii) adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)”. Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each
be amended by replacing each occurrence of the words “Tender Offer Date” with
“Announcement Date.”
For purposes of this Transaction, the definition of “Merger Date” in
Section 12.1(c) of the Equity Definitions shall be amended by inserting in the
first line thereof, after the word “means”, the words “each of the Announcement
Date and”. For purposes of this Transaction, the definition of “Tender Offer
Date” in Section 12.1(e) Equity Definitions shall be amended to read, “Tender
Offer Date shall mean the Announcement Date.”
Cancellation and Payment (Calculation Agent Determination):
Sections 12.2(e) and 12.3(d) and the first paragraph of Section 12.7(b) of the
Equity Definitions shall be amended by inserting the words “or Share Forward
Transaction” after the words “Option Transaction” in each place where such words
appear therein. Section 12.7(c) shall be deleted from the Equity Definitions,
and each reference in the Equity Definitions to “Section 12.7(c)” shall be
replaced with a reference to “Section 12.7(b)”.
Acknowledgment Regarding Adjustments:
Any adjustment to the terms of the Transaction, or the determination of any
amounts due upon termination of the Transaction as a result of a Merger Event or
Tender Offer shall take into account, and shall not duplicate the economic
effects of, any extension or other adjustment hereunder (including, without
limitation, any adjustment in Section 8 below).
Consequences of Merger Events:
 
Share-for-Share:
Modified Calculation Agent Adjustment
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)
Share-for Combined:
Component Adjustment
New Shares:
In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors).”
Tender Offer:
Applicable
Consequences of Tender Offers:
 
Share-for-Share:
Modified Calculation Agent Adjustment.
Share-for-Other:
Modified Calculation Agent Adjustment.
Share-for-Combined:
Modified Calculation Agent Adjustment.
Determining Party:
Wells Fargo
Composition of Combined Consideration:
Not Applicable; provided that notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares in connection with a Merger Event or Tender Offer could
be determined by a holder of the Shares, the Calculation Agent shall, in its
sole discretion, determine the composition of such consideration for purposes of
determining the consequences of such Merger Event or Tender Offer under the
Transaction.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination) In addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall thereafter be the Exchange.
Additional Disruption Events:
 






--------------------------------------------------------------------------------





Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Shares or Hedge Positions” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by replacing the parenthetical beginning after the word “regulation” in
the second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.
Failure to Deliver:
Not Applicable
Insolvency Filing:
Applicable
Hedging Disruption:
Applicable; provided that: (i) Section 12.9(a)(v) of the Equity Definitions is
hereby amended by inserting the following two sentences at the end of such
Section: “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms and trade with sufficient liquidity to support a
commercially reasonable Hedge Position in respect of the Transaction.”; and (ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by (x) deleting
in the third line thereof the words “to terminate the Transaction”, and
replacing them with the words “(A) to terminate the Transaction or a portion of
the Transaction affected by such Hedging Disruption” and by (y) inserting in the
last line thereof after the word “other”, the words “, (B) that such occurrence
be a Potential Adjustment Event and/or (C) to deem that a Market Disruption
Event has occurred and will be continuing at any time following the occurrence
and during the continuance of such an event”.
Hedging Party:
Wells Fargo
Increased Cost of Hedging:
Applicable
Hedging Party:
Wells Fargo
Loss of Stock Borrow:
Applicable
Maximum Stock Loan Rate:
As specified in Appendix A.
Hedging Party:
Wells Fargo
Increased Cost of Stock Borrow:
Applicable
Initial Stock Loan Rate:
As specified in Appendix A.
Hedging Party:
Wells Fargo
Determining Party for all Extraordinary Events:
Wells Fargo
Miscellaneous:
 
Non-Reliance:
Applicable
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable
Additional Acknowledgments:
Applicable
3. Calculation Agent:
Wells Fargo
4. Account Details:
 
Wells Fargo’s USD payment instructions:
ABA: XXXXXX
Wells Fargo Bank, National Association
Charlotte, NC
Internal Acct No. XXXXXX
A/C Name: WFB Equity Derivatives
Wells Fargo’s delivery instructions:
DTC Number:XXX
Agent ID:XXXXX
Institution ID:XXXXX
Counterparty’s payment and delivery instructions:
To be advised.

5.
Offices:

a.
The Office of Wells Fargo for the Transaction is:



Wells Fargo Bank, National Association





--------------------------------------------------------------------------------





375 Park Avenue
New York, NY 10152


For notices with respect to the Transaction:
Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction are effective only upon receipt of
email message to
CorporateDerivativeNotifications@wellsfargo.com
b.
The Office of Counterparty for the Transaction is: None



For notices with respect to the Transaction:


BWX Technologies, Inc.
Attention: Chief Financial Officer
11525 N. Community House Road
Charlotte, NC 28277
Telephone: 980-365-4000
Facsimile: 980-365-4020
6.
Additional Provisions.

a.
Counterparty Representations and Agreements. Counterparty represents and
warrants to, and agrees with, Wells Fargo as follows:

i.
Public Reports. As of the Trade Date, Counterparty is in compliance with its
reporting obligations under the Exchange Act, and all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Exchange Act, when considered as a whole (with the most recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading. Without limiting the generality of the
foregoing, as of the Trade Date, Counterparty and its officers and directors are
not aware of any material non-public information regarding Counterparty or the
Shares, and Counterparty shall be deemed to repeat such representation and
warranty as of any date (x) it elects to physically settle its obligations
hereunder as contemplated in “Settlement Method” in Section 2 above and/or (y)
it elects to deliver or receive Alternative Termination Property in lieu of cash
as contemplated in “Extraordinary Events” in Section 2 above.

ii.
Regulation M. Counterparty is not on the Trade Date engaged in a “distribution,”
as such term is used in Regulation M under the Exchange Act (“Regulation M”). In
the event that Counterparty reasonably concludes that it or any of its
affiliates or agents will take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares is a
“reference security” (as defined in Regulation M), by Counterparty or any of its
“affiliated purchasers” (as defined in Regulation M) on any day prior to the
second Scheduled Trading Day immediately following the later of the (i) the
Valuation Date, (ii) the Final Settlement Valuation Date, and (iii) the last day
of the Termination Purchase Period, as applicable, Counterparty shall provide
Wells Fargo at least five Scheduled Trading Days’ written notice of such fact
prior to the beginning of the restricted period applicable to such distribution
under Regulation M. Counterparty acknowledges that any such action could cause
the occurrence (or deemed occurrence) of a Market Disruption Event (and,
accordingly, a Potential Adjustment Event). Accordingly, Counterparty
acknowledges that its actions in relation to any such notice must comply with
the standards set forth in Section 6(b)(iii) below.

iii.
No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act and
will not engage in any other securities or derivative transaction to such ends.

iv.
No Distribution. Counterparty is not entering into the Transaction to facilitate
a distribution of the Shares (or any security that may be converted into or
exercised or exchanged for Shares, or whose value under its terms may in






--------------------------------------------------------------------------------





whole or in significant part be determined by the value of the Shares) or in
connection with any future issuance of securities.
v.
Solvency. As of the Trade Date, the Initial Share Delivery Date, the Prepayment
Date and the Settlement Date, (a) the aggregate fair market value of
Counterparty’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (b) it has not engaged in
and will not engage in any business or transaction after which the property
remaining with it will be unreasonably small in relation to its business, (c) it
has not incurred and does not intend to incur debts beyond its ability to pay as
they mature, and (d) as a result of entering into and performing its obligations
under the Transaction, (x) it has not violated and will not violate any relevant
state law provision applicable to the acquisition or redemption by an issuer of
its own securities and (y) it would not be nor would it be rendered “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)).

vi.
Eligible Contract Participant. It is an “eligible contract participant,” as
defined under the Commodity Exchange Act (7 U.S.C. § 1a(18)) and CFTC
regulations (17 CFR § 1.3) because it is a corporation, partnership,
organization, trust, or other entity (other than a commodity pool or a
proprietorship) that has total assets exceeding $10,000,000.

vii.
Tender Offers. The purchase or writing of the Transaction by Counterparty will
not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

viii.
Investment Company. Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

ix.
Accounting Treatment. Without limiting the generality of Section 13.1 of the
Equity Definitions, Counterparty acknowledges that neither Wells Fargo nor any
of its Affiliates is making any representations or warranties or taking any
position or expressing any view with respect to the treatment of the Transaction
under any accounting standards including ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity.

x.
Authorization and Disclosure. Counterparty’s board of directors authorized the
Transaction and Counterparty has publicly disclosed on November 4, 2015 its
authorization to repurchase Shares.

xi.
No Overlapping Transactions. Counterparty has not and will not enter into
agreements similar to the Transaction where any initial hedge period, averaging
period, termination purchase period or settlement valuation period (each however
defined) in such other transaction will overlap at any time (including as a
result of extensions in such initial hedge period, averaging period, termination
purchase period or settlement valuation period as provided in the relevant
agreements) with any Averaging Period, Termination Purchase Period or Settlement
Valuation Period under this Confirmation. In the event of any such overlap as a
result of any postponement of the Valuation Date pursuant to “Valuation
Disruption” above or implementation of the Settlement Valuation Period,
Counterparty shall promptly amend such transaction to avoid any such overlap.

xii.
Rule 10b-18 purchases. Counterparty represents and warrants to Wells Fargo that
neither it nor any “affiliated purchaser” (as defined in Rule 10b-18) has made
any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) during
either (i) the four full calendar weeks immediately preceding the Trade Date or
(ii) during the calendar week in which the Trade Date occurs.

b.
Rule 10b5-1.

i.
Counterparty intends the Transaction to comply with the requirements of Rule
10b5-1(c) under the Exchange Act. Counterparty represents that it is entering
into the Transaction in good faith and not as part of a plan or scheme to evade
the antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Counterparty represents and warrants that it has consulted with its
own advisors as to the legal aspects of its adoption and implementation of the
Transaction under Rule 10b5-1 under the Exchange Act.






--------------------------------------------------------------------------------





ii.
Counterparty shall not, at any time during any Averaging Period, Settlement
Valuation Period or Termination Purchase Period, communicate, directly or
indirectly, any material nonpublic information concerning itself or the Shares
or purchases or sales of Shares by Wells Fargo (or its agent or affiliate) to
any Relevant Bank Personnel. “Relevant Bank Personnel” means any employees or
agents of Wells Fargo or any affiliate of Wells Fargo that Wells Fargo has
notified Counterparty in writing are “Relevant Bank Personnel”; provided that
Wells Fargo may amend the list of Relevant Bank Personnel at any time by
delivering a revised list to Counterparty. “Relevant Bank Personnel” shall
initially mean any personnel of the equity derivatives trading group of Wells
Fargo or its affiliates who are responsible for, or have the ability to
influence, the execution of this Transaction and of Wells Fargo’s hedge in
relation thereto.

iii.
Counterparty agrees that Counterparty shall not enter into or alter any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Counterparty also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification,
waiver or termination shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

iv.
Counterparty acknowledges and agrees that it does not have, and shall not
attempt to exercise, any influence over how, when or whether Wells Fargo effects
any purchases of Shares in connection with the Transaction.

c.
U.S. Private Placement and Other Representations.

Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”). Accordingly, each party hereby represents and
warrants to the other party as of the date hereof that:
i.
It is an “accredited investor” (as defined in Regulation D under the Securities
Act) and has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of the Transaction, and it is
able to bear the economic risk of the Transaction.

ii.
It is entering into the Transaction for its own account and not with a view to
the distribution or resale of the Transaction or its rights thereunder.

iii.
It is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing.

iv.
It has the power to execute this Confirmation and any other documentation
relating to this Confirmation to which it is a party, to deliver this
Confirmation and any other documentation relating to this Confirmation that it
is required by this Confirmation to deliver and to perform its obligations under
this Confirmation and has taken all necessary action to authorize such
execution, delivery and performance.

v.
Such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.

d.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Wells Fargo is a “financial participant” within the meaning of
Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that this Transaction is (i) a “securities
contract” as such term is defined in Section 741(7) of the Bankruptcy Code, in
which case each payment and delivery made pursuant to this Transaction is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment,” within
the meaning of Section 546 of the Bankruptcy Code and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and






--------------------------------------------------------------------------------





that Wells Fargo is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2),
555, 560 and 561 of the Bankruptcy Code.
e.
Bankruptcy Status. Wells Fargo acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the transactions
contemplated hereby that are senior to the claims of Counterparty’s common
stockholders in the event of Counterparty’s bankruptcy; provided, that nothing
herein shall be deemed to limit Wells Fargo’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to this Confirmation and the Agreement; and provided, further, that nothing
herein shall limit or shall be deemed to limit Wells Fargo’s rights in respect
of any transaction other than this Transaction.

f.
No Collateral or Setoff. Notwithstanding any provision of this Confirmation, the
Agreement, or any other agreement between the parties to the contrary, the
obligations of Counterparty under this Transaction are not secured by any
collateral. Wells Fargo agrees not to set off or net amounts due from
Counterparty with respect to this Transaction against amounts due from Wells
Fargo to Counterparty under obligations other than Equity Contracts. “Equity
Contract” means any transaction relating to Shares between the parties (or any
of their affiliates) that qualifies as ‘equity’ under applicable accounting
rules.

g.
Additional Termination Event. Notwithstanding any other provision hereof, an
Additional Termination Event shall occur and Counterparty shall be the sole
Affected Party pursuant to such Additional Termination Event if: (i) at any time
on or prior to the Valuation Date, the price per Share on the Exchange, as
determined by the Calculation Agent, is at or below the Threshold Price as
specified in Appendix A; or (ii) Counterparty declares an Excess Dividend with
an ex-dividend date which occurs or is scheduled to occur during the Relevant
Dividend Period. For the avoidance of doubt, such Excess Dividend shall not
constitute a Potential Adjustment Event.

h.
Maximum Number of Shares. Notwithstanding any provisions of this Confirmation,
the Agreement or the Equity Definitions to the contrary, in no event shall the
aggregate number of Shares that Counterparty shall be obligated to deliver in
connection with this Transaction exceed 10,200,000 Shares, as such number may be
proportionately adjusted by the Calculation Agent to reflect stock splits or
similar events.

i.
Agreements to Deliver Documents. Counterparty agrees to complete (accurately and
in a manner reasonably satisfactory to the other party), execute, and deliver to
Wells Fargo, United States Internal Revenue Service Form W-8 or Form W-9, as
applicable, or any successor of such form, (i) upon execution of this
Confirmation, (ii) promptly upon reasonable demand by Wells Fargo, and (iii)
promptly upon learning that any such form previously provided by it has become
obsolete or incorrect.

j.
Counterparty Purchases. Without the prior written consent of Wells Fargo,
Counterparty shall not, and shall cause its “affiliates” and “affiliated
purchasers” (each as defined in Rule 10b-18) not to, directly or indirectly
(including, without limitation, by means of a derivative) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Averaging Period, Settlement Valuation Period or Termination Purchase
Period. During such time, any purchases of Shares (or any security convertible
into or exchangeable for Shares) by Counterparty shall be made through Wells
Fargo Securities, LLC, which is an affiliate of Wells Fargo.

k.
Merger-related Transactions. During the Averaging Period, Settlement Valuation
Period and Termination Purchase Period, as applicable, Counterparty shall (i)
notify Wells Fargo prior to the opening of trading in the Shares on any day on
which Counterparty makes, or expects to be made, any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to Counterparty (other
than any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify Wells Fargo following any
such announcement that such announcement has been made, and (iii) promptly
deliver to Wells Fargo following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify Wells Fargo of the earlier to occur of the completion of such transaction
and the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may cause the terms of the Transaction to be
adjusted or terminated. Accordingly, Counterparty acknowledges that its actions
in relation to any such announcement or transaction must comply with the
standards set forth in Section 6(b) above. Wells Fargo may (i)






--------------------------------------------------------------------------------





make adjustments in a commercially reasonable manner to the terms of the
Transaction, including, without limitation, the Settlement Price Adjustment
and/or suspend the Averaging Period to preserve the economics of the transaction
to Wells Fargo or (ii) treat the occurrence of such public announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transaction hereunder as the Affected Transaction and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Averaging Period, as the case may be, had fewer Scheduled Trading Days than
originally anticipated.
l.
Acknowledgments and Agreements Regarding Hedging. Counterparty acknowledges and
agrees that (i) during the Averaging Period, Wells Fargo and its affiliates may
(x) buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the Transaction and (y) be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (ii) Wells Fargo shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Price and/or the VWAP Price and (iii) any market activities of Wells
Fargo and its affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the Settlement Price and/or the VWAP Price,
each in a manner that may be adverse to Counterparty.

7.
Regulatory Disruption.

In the event that Wells Fargo reasonably determines, in good faith and based on
the advice of counsel, that it is appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Wells Fargo, and including, without limitation,
Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E), to refrain from
purchasing Shares or to purchase fewer than the number of Shares than would
otherwise be expected to be purchased in a commercially reasonable manner on any
Scheduled Trading Day during the duration of this Transaction, then Wells Fargo
may, in its commercially reasonable discretion, elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Day or Days. Wells Fargo shall notify Counterparty upon the exercise of Wells
Fargo’s rights pursuant to this Section 7 and shall subsequently notify the
Issuer on the day Wells Fargo believes that the circumstances giving rise to
such exercise have changed. If the Averaging Period is suspended pursuant to
this Section 7, at the end of such suspension Wells Fargo shall determine the
number of Scheduled Trading Days remaining in the Averaging Period, as
appropriate, and the terms of this Transaction shall be adjusted by the
Calculation Agent. All determinations by Wells Fargo shall be made in good faith
and a commercially reasonable manner and assuming Wells Fargo maintains a
commercially reasonable hedge position.
8.
Special Provisions regarding Acquisition Transaction Announcements.

a.
If an Acquisition Transaction Announcement occurs on or prior to the final
Settlement Date, then the Calculation Agent shall make such adjustments to the
exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the Settlement Amount and the Settlement Price Adjustment)
as the Calculation Agent determines appropriate, at such time or at multiple
times as the Calculation Agent determines appropriate, to account for the
economic effect on such Transaction of such Acquisition Transaction Announcement
(including adjustments to account solely for changes in price, volatility, stock
loan rate and liquidity relevant to the Shares, to the Transaction or to
commercially reasonable hedge positions in respect of the Transaction).  If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the Scheduled Earliest Acceleration Date, the Scheduled Earliest Acceleration
Date shall be the date of such Acquisition Transaction Announcement.

b.
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Counterparty or a third party.

c.
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and to “50%” by “75%” and without
reference to






--------------------------------------------------------------------------------





the clause beginning immediately following the definition of Reverse Merger
therein to the end of such definition), Tender Offer or Merger Transaction or
any other transaction involving the merger of Counterparty with or into any
third party, (ii) the sale or transfer of all or substantially all of the assets
of Counterparty, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction with respect to Counterparty, (iv)  any
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Counterparty or
any of its subsidiaries where the aggregate consideration transferable or
receivable by or to Counterparty or its subsidiaries exceeds 15% of the market
capitalization of Counterparty and (v) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).
9.
Staggered Settlement.

Notwithstanding anything to the contrary herein, Wells Fargo may, by prior
notice to Counterparty, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.
10.
Transfer and Assignment.

Notwithstanding anything to the contrary in the Agreement, Wells Fargo may
assign, transfer and set over all its rights, title and interest, powers,
privileges and remedies under any Transaction, in whole or in part, to an
affiliate of Wells Fargo, without the consent of Counterparty.
11.
Limit on Beneficial Ownership.

Notwithstanding anything to the contrary in this Confirmation, Counterparty
acknowledges and agrees that, on any day, Wells Fargo shall not be obligated to
receive from Counterparty any Shares, and Counterparty shall not be entitled to
deliver to Wells Fargo any Shares, to the extent (but only to the extent) that
after such transactions Wells Fargo’s ultimate parent entity would directly or
indirectly “beneficially own” (as such term is defined for purposes of Section
13(d) of the Exchange Act) at any time on such day in excess of 5% of the
outstanding Shares. Any purported receipt of Shares shall be void and have no
effect to the extent (but only to the extent) that after such receipt, Wells
Fargo’s ultimate parent entity would directly or indirectly so beneficially own
in excess of 5% of the outstanding Shares. If, on any day, any receipt of Shares
by Wells Fargo is not effected, in whole or in part, as a result of this Section
11, Counterparty’s obligations to deliver such Shares shall not be extinguished
and any such delivery shall be effected over time by Counterparty as promptly as
Wells Fargo determines, such that after any such delivery, Wells Fargo’s
ultimate parent entity would not directly or indirectly beneficially own in
excess of 5% of the outstanding Shares.
12.
Registration Provisions.

Counterparty hereby agrees that if, in the good faith and commercially
reasonable judgment of Wells Fargo, any Shares acquired by Wells Fargo for the
purpose of hedging its obligations pursuant to the Transaction or otherwise
delivered by the Counterparty to Wells Fargo for any reason hereunder cannot be
sold in the public market by Wells Fargo without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow Wells
Fargo to sell such Shares in a registered offering, make available to Wells
Fargo an effective registration statement under the Securities Act to cover the
resale of such Shares and (A) enter into an agreement, in form and substance
satisfactory to Wells Fargo, substantially in the form of an underwriting
agreement for a registered offering of similar size, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities of similar size, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Wells Fargo,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of similar size
and (E) afford Wells Fargo a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size; provided that if Wells Fargo, in
its good faith discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 12 shall apply at the election of Counterparty;
(ii) in order to allow Wells Fargo to sell such Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance satisfactory to Wells Fargo,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Wells Fargo, due diligence rights
(for Wells Fargo or any designated buyer or buyers of the Shares from Wells
Fargo), opinions and certificates and such other documentation as is customary
for private placements agreements, all commercially reasonably acceptable to
Wells Fargo (in which case, the Calculation Agent





--------------------------------------------------------------------------------





shall make any adjustments to the terms of the Transaction that are necessary,
using commercially reasonable judgment, to compensate Wells Fargo for any
discount from the public market price of the Shares incurred on the sale of such
Shares in a private placement); or (iii) purchase the Shares from Wells Fargo at
the Volume Weighted Average Price on such Exchange Business Days, and in the
amounts, requested by Wells Fargo. “Volume Weighted Average Price” means, on any
Exchange Business Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page BWXT <equity> VAP (or any
successor thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on such Exchange Business Day (or if such volume-weighted
average price is unavailable, the market value of one Share on such Exchange
Business Day, as determined by the Calculation Agent using a volume-weighted
method).
13.
Calculations and Payment Date upon Early Termination.

The parties acknowledge and agree that in calculating (a) the Close-Out Amount
pursuant to Section 6 of the Agreement and (b) the amount due upon cancellation
or termination of the Transaction (whether in whole or in part) pursuant to
Article 12 of the Equity Definitions as a result of an Extraordinary Event,
Wells Fargo may (but need not) determine such amount based on expected losses
assuming a commercially reasonable (including, without limitation, with regard
to reasonable legal and regulatory guidelines) risk bid were used to determine
loss. Notwithstanding anything to the contrary in Section 6(d)(ii) of the
Agreement or Article 12 of the Equity Definitions, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the Transaction under Article
12 of the Equity Definitions will be payable on the day that notice of the
amount payable is effective.
14.
Counterparts.

This Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Confirmation by signing and delivering one or more counterparts.
15.
Waiver of Trial by Jury.

EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF WELLS FARGO OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.
16.
Adjustments.

For the avoidance of doubt, whenever Wells Fargo, Calculation Agent or
Determining Party are called upon to make an adjustment or determination
pursuant to the terms of this Confirmation or the Definitions to take into
account the effect of an event, Wells Fargo, Calculation Agent and Determining
Party shall make such adjustment or determination by reference to the effect of
such event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable Hedge Position at the time of the event.
17.
Amendments to the Equity Definitions.

a.
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

b.
Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction” after the words “the relevant Shares” in
the same sentence, (iii) deleting the words “dilutive or concentrative” in the
sixth to last line thereof, and (iv) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

c.
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

d.
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof






--------------------------------------------------------------------------------





and inserting the following words therefor “or (C) at Wells Fargo’s option, the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”
e.
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

i.
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

ii.
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

f.
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

i.
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

ii.
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.








--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.


WELLS FARGO BANK, NATIONAL ASSOCIATION
BWX TECHNOLOGIES, INC.




 
By: /s/ Thomas Yates                    
Name:Thomas Yates
Title:Managing Director
By: /s/ David S. Black                           
Name:David S. Black
Title:Senior Vice President, Chief Accounting Officer and Treasurer




















--------------------------------------------------------------------------------





Appendix A
Prepayment Date:
September 16, 2016
 
 
Prepayment Amount:
$200,000,000
 
 
Initial Shares:
4,135,435 Shares; provided that if Wells Fargo is unable to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Wells Fargo is able to so borrow or otherwise acquire.
 
 
Valuation Date:
[omitted] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day); provided that Wells Fargo shall have the right in its
absolute discretion, to accelerate the Valuation Date for all or any part of the
Transaction (each, an “Accelerated Valuation Date”) to any date that is on or
after [omitted] (or if such date is not an Exchange Business Day, the next
following Exchange Business Day) (such date, the “Scheduled Earliest
Acceleration Date”), by giving notice prior to 8:00 pm New York City time on the
Scheduled Trading Day following such date (each, an “Acceleration Notice”).
Wells Fargo shall specify in each Acceleration Notice the portion of the
Prepayment Amount that is subject to acceleration (which may be less than the
full Prepayment Amount). If the portion of the Prepayment Amount that is subject
to acceleration is less than the full Prepayment Amount, then the Calculation
Agent shall adjust the terms of the Transaction as appropriate in order to take
into account the occurrence of such Accelerated Valuation Date (including
cumulative adjustments to take into account all prior Accelerated Valuation
Dates).
 
 
Averaging Dates:
For the Valuation Date, each Scheduled Trading Day starting on, and including,
the Averaging Period Start Date and ending on, and including, such Valuation
Date.
 
 
Averaging Period Start Date:
September 16, 2016
 
 
Settlement Price Adjustment:
$0.4759
 
 
Ordinary Dividend Amount:
$0.09 per Share for the Expected Ex-Dividend Dates
 
 
Expected Ex-Dividend Dates:
[omitted]
 
 
Maximum Stock Loan Rate:
200 basis points per annum
 
 
Initial Stock Loan Rate:
50 basis points per annum
 
 
Threshold Price:
$19.35








